So Oe YN DH OH BP WD NO =

NY NY NN KN NY NY PY NO ee em Be ee ee ea a
ao ANAND MN FPF Ye NY -§ CFD OD On DBD WwW BP WB KH OO

Ben-Thomas Hamilton (SBN 222601
Michaele M. Gonzalez (SBN 321213
HAMILTON & ASSOCIATES, APC

3110 Camino del Rio South, Suite 203
San Diego, California 92108

Telephone: (e193 299-4877
Facsimile: 619) 299-4787

EDWARD ROYCE STOLZ, II, an
individual,

Plaintiff,
V.

TRAVELERS COMMERCIAL
INSURANCE COMPANY, a Connecticut
corporation; MATT D. KNIFTON, an
individual; and DOES 1 through 25,
inclusive

Defendants.

 

 

Case 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 1 of 12

Attorneys for Plaintiff EDWARD ROYCE STOLZ, II

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. 2:18-CV-01923-KJM-KJIN

PLAINTIFF’S OPPOSITION TO
TRAVELERS’ SECOND MOTION TO
ENFORCE ORDER RE: PLAINTIFF
STOLZ’ RESPONSES TO DISCOVERY;
PLAINTIFF’S REQUEST TO BE
EXCUSED FROM PERSONAL
APPEARANCE AT HEARING

Date: August 29, 2019

Time: 10:00 a.m.

Dept: Courtroom 25

Judge: Hon. Kendall J. Newman

Plaintiff EDWARD ROYCE STOLZ, II (“STOLZ”) hereby respectfully submits the
following memorandum of points and authorities in support of his opposition to Defendant
TRAVELERS COMMERCIAL INSURANCE COMPANY’S (“TRAVELERS”) Second Motion
to Enforce Order Re: Plaintiff Stolz’ Responses to Discovery.

I. INTRODUCTION

STOLZ respectfully requests that this Court deny TRAVELERS’ motion and decline to
issue sanctions against STOLZ. Prior to the filing of TRAVELERS’ motion, on July 5, 2019,
STOLZ served supplemental responses to the discovery at issue in a good faith attempt to

resolve this matter. STOLZ supplemented the responses to the best of his ability and provided

 

Stolz v. Travelers, et al.
Response to Motion to Enforce

 

Case No. 2:18-CV-01923-KJM-KJIN

 
So CO SY DWN OH BR WY PPO

So NHN NN NY DY NRO RR i ea ei ei a a a
Qo ND MN FPF YW NY -|$& DBD 0 OA DB A BR W BO KF O-|

Case 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 2 of 12

all information and documentation in his possession. Here, TRAVELERS is attempting to use
the discovery process to punish STOLZ for what it perceives as a lack of evidence. Seeking
dismissal and discovery sanctions against STOLZ is not the correct avenue to address STOLZ’
inability to produce certain documents and information. Nevertheless, TRAVELERS filed this
instant motion, essentially seeking terminating sanctions against STOLZ.

Subsequent to the June 13, 2019 hearing on TRAVELERS’ first motion to enforce this
Court’s order regarding STOLZ’ discovery responses, STOLZ further supplemented his
responses on July 5, 2019. Additionally, through the meet and confer process and STOLZ?’
deposition, STOLZ supplied additional information and clarification to TRAVELERS.
Unfortunately, TRAVELERS insists on pursuing this course of action even though STOLZ has
no further information to provide. TRAVELERS wants further documentation, but STOLZ
simply cannot supply documentation that he does not have.

TRAVELERS, with the benefit of hindsight, appears to take the position that it is
unreasonable that STOLZ has not keep track of how many days he spent at each of his
properties. STOLZ did not plan for the loss, he did not anticipate the loss, and any failure to
track his presence at each residence is understandable. Individuals simply do not expect to go
through the situation that STOLZ has been forced to endure because of TRAVELERS’ denial
of coverage.

There is no question that STOLZ was obligated to provide full and complete discovery
responses in this matter. STOLZ new counsel has assisted him in supplementing his responses
to the best of his ability and STOLZ wishes to proceed with this litigation. Unfortunately,
TRAVELERS seeks the extreme relief of dismissal simply because they think STOLZ does not
have enough evidence to support his claims. The discovery process is not the avenue to seek
such relief.

///
///
///
///

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJIM-KJIN
Response to Motion to Enforce 2

 

 
So OO SIN DN Om BP WY NY

NY NY NY NY YY YY NY DO NRO ey ee ea ea ea a
Oo NN On FF WD NY | DO OH IQ HDR NA BRB WW HY KF |]

base 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 3 of 12

If TRAVELERS wishes to file a motion for summary judgment, it can do so. If
TRAVELERS wants to bring up a perceived lack of evidence at trial, it can do so. However,
dismissing this case or certain claims is not the right remedy. Given these facts, STOLZ
respectfully requests that this Court decline to issue any further orders regarding this discovery,
including the award of any sanctions and/or dismissal.

Il. STATEMENT OF FACTS

On April 28, 2018, STOLZ filed the complaint in this matter in the Superior Court of the
State of California, County of El Dorado. Thereafter, this case was removed to this Court on or
about July 11, 2018 based on diversity jurisdiction. (Docket Entry No. 1, Notice of Removal).

On September 28, 2018, TRAVELERS issued Interrogatories, Set No. One (Concurrently
filed herewith as Exhibit A) and Request for Production of Documents, Set No. One
(Concurrently filed herewith as Exhibit B). On November 2, 2019, STOLZ, through his prior
counsel of record, Adli Law Group, P.C., served responses to the two sets of discovery.
Concurrently filed herewith as Exhibit C and Exhibit D). It appears that documents were
produced at that time. However, the responses to Interrogatories, Set No. One, contained
boilerplate objections with no substantive responses. (Concurrently filed herewith as Exhibit
C).

On December 10, 2018, STOLZ, through his prior counsel of record, served further
responses to Interrogatories, Set No. One. (Concurrently filed herewith as Exhibit E).

Thereafter, TRAVELERS set a motion to compel further responses for January 10,2019.
Following a hearing on that motion, this Court ordered the parties to meet and confer. (Docket
Entry No. 43, Concurrently filed herewith as Exhibit F). In that order, STOLZ’ counsel was
ordered to meet with STOLZ to clarify the scope of STOLZ’ claims and requested damages.
Thereafter, STOLZ’ counsel was to meet and confer with TRAVELERS counsel by January 17,
2019 and provide further responses by February 7, 2019. Monetary sanctions were issued
against STOLZ at that time.

On January 18, 2019, STOLZ’ counsel filed a motion to be relieved as counsel. (Docket
Entry No. 44). A discovery conference was held on January 22, 2019 with this Court. On

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KJIN
Response to Motion to Enforce 3

 

 
oO Oo YH DH OH BP W NY ke

Ny NY NY NN KN NY DN DDR mee ea ea ea a
oN DN HN KR YY KF DBD OO YD DR NW BP WH YD Se OO

Case 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 4 of 12

January 23, 2019, this Court stayed discovery pending the motion to withdraw as counsel.
(Docket Entry No. 52).

On March 4, 2019, STOLZ’ counsel was granted leave to withdraw as counsel. On April
18, 2019, this Court held a status conference. Thereafter, this Court ordered that STOLZ, who
was then representing himself, provide further responses to the outstanding discovery by May
9, 2019. (Concurrently filed herewith as Exhibit G).

On April 24, 2019, STOLZ sent a letter to TRAVELERS’ counsel attempting to comply
with the Court’s order to clarify the nature and scope of STOLZ’ claimed damages. (Docket
Entry No. 76-2). On April 26, 2019, STOLZ attended a telephonic meet and confer with Mr.
Murphy and discussed the discovery at issue. (Declaration of Edward Royce Stolz, II).
Thereafter, on May 9, 2019, STOLZ served supplemental and confirmatory responses to the
Interrogatories, Set No. One. (Concurrently filed herewith as Exhibit H and Exhibit I). These
new responses contained additional information not previously disclosed to TRAVELERS.
However, some of the responses incorporated prior objections and promised to provide further
supplemental information upon the retention of new counsel. (/d.).

On or about May 24, 2019, the STOLZ and Mr. Murphy held a further telephonic meet
and confer, primarily to discuss other discovery matters being decided by this Court. However,
during that conversation, Mr. Murphy and STOLZ discussed the responses to interrogatories and
document requests. Mr. Murphy informed STOLZ that the responses needed be verified and that
further documents needed to be produced. STOLZ explained to Mr. Murphy that any further
documents regarding this case had been handed over to STOLZ’ prior counsel and that STOLZ
was having difficulty getting them back. There was no discussion about the substance of
STOLZ’ May 9, 2019 responses. (Declaration of Edward Royce Stolz, II).

On May 30, 2019, TRAVELERS filed its first motion to enforce this Court’s order
regarding STOLZ responses to discovery. (Docket Entry No. 76). On or about June 6, 2019,
STOLZ retained the law firm of Hamilton & Associates, APC to represent him in this matter,

On June 6, 2019, STOLZ’ new counsel, Mr. Hamilton, learned of the June 13, 2019

hearing. That evening, Mr. Hamilton sent an e-mail to Mr. Murphy. In that e-mail, Mr.

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KJIN
Response to Motion to Enforce 4

 

 
oOo Oo SYN DB A BP WY NY =

No NY NO NY KN KH KN KR RO ee eee ee ea ea ee
oo SN DN OHO FF WY NYO K§ DOD CO OH DR DH BR WwW PO F&F |

base 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 5 of 12

Hamilton requested that Mr. Murphy stipulate to a continuance of the June 13, 2019 hearing
because he was new to the case and felt that he could provide Mr. Murphy with responses
without the need for the motion to proceed. Specifically, Mr. Hamilton’s e-mail stated: “In the
meantime, I ask that you consider postponing or continuing the June 13, 2019 motion to enforce.
Although I am new to this case and will need some time to catch up to speed, | am confident that
I can work with Mr. Stolz to get you further supplemental responses which will render the need
for court intervention moot.” (Concurrently filed herewith as Exhibit J)

In response, Mr. Murphy declined to entertain even a brief continuance of the hearing
despite the fact Mr. Hamilton was in the process of substituting in as counsel for Mr. Stolz and
had been in an out-of-county trial during the prior week. (Concurrently filed herewith as
Exhibit Kk).

Rather than file an ex parte motion or seek a continuance of the June 13, 2019 hearing,
Mr. Hamilton quickly worked with STOLZ to served further supplemental discovery responses
pursuant to the original discovery requests and this Court’s subsequent orders. Thus, on June
11, 2019, STOLZ e-mailed further supplemental responses to Interrogatories, Set No. One and
Request for Production of Documents, Set No. One along with an e-mail explaining the
responses, suggesting a meet and confer regarding three remaining minor issues, and including
a download link for an additional document production. (Concurrently filed herewith as Exhibit
L, Exhibit M, Exhibit N).

Atthe June 13, 2019 hearing, this Court ordered, in part, that STOLZ serve supplemental
responses to TRAVELERS interrogatories and request for production of documents within 21
days of the order. STOLZ was to serve his supplemental responses without objections, except
as to privacy. At that hearing, there was no specific discussion about the substance of STOLZ’
new responses that had been served on June 11, 2019. Respectfully, it was unclear whether the
Court had reviewed STOLZ’ new responses.

In accordance with this Court’s order, STOLZ served supplemental responses on July 5,
2019. STOLZ’ responses did not contain objections, per this Court’s order. (Concurrently filed
herewith as Exhibit O, Exhibit P). After receiving STOLZ responses, TRAVELERS sent a

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KJN
Response to Motion to Enforce 5

 

 
Co Oo ND DK nm PP WY NO eS

NO NYO NO NNO KN NNO KN KR ROR me ee ee ee ee eee
Oo NN A FP W NY K§ OD OO CO DT DR WN B&B WH HBO F&F |

base 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 6 of 12

July 12, 2019 meet and confer letter. In large part, the letter simply chided STOLZ for not
keeping records of his travels and arguing about the sufficiency of STOLZ’ evidence to support
his claims, not pointing to specific inadequacies in STOLZ responses. (Concurrently filed
herewith as Exhibit Q).

On July 18, 2019 STOLZ’ counsel responded to the meet and confer noting that STOLZ
has provided cell phone, gas, electricity and water records and receipts. (Concurrently filed
herewith as Exhibit R). STOLZ clarified and addressed all issues contained in TRAVELERS’
meet and confer letter. Thereafter, STOLZ was deposed for 7 hours on July 23, 2019. He was
questioned extensively about all of his claims.

After STOLZ’ July 23, 2019 deposition, TRAVELERS sent STOLZ an e-mail, on August
7, 2019, addressing further perceived inadequacies in STOLZ’ responses. (Concurrently filed
herewith as Exhibit S). STOLZ responded the next day, addressing the issues contained in
TRAVELERS’ email. (Concurrently filed herewith as Exhibit T). Again, TRAVELERS’
purported meet and confer gave no guidance or proposal as to what information or documents
STOLZ was to produce.

On or about August 15, 2019 TRAVELERS’ filed the instant motion, despite STOLZ
supplementing his discovery responses to the best of his ability.

Il. ARGUMENT

Based on the circumstances set forth in this motion, STOLZ respectfully requests that this

Court deny TRAVELERS’ motion and decline to issue sanctions.

A. STOLZ HAS PROVIDED COMPLETE RESPONSES AND
SUPPLEMENTED TO THE BEST OF HIS ABILITY

 

 

 

 

 

 

 

 

 

Asa preliminary matter, TRAVELERS’ motion fails to actually detail and specify which
specific interrogatories are the subject of its motion. TRAVELERS often uses the term
“meaningful responses” in stating that STOLZ should be sanctioned, yet it fails to specify how
the specific responses of STOLZ are not “meaningful responses.”

If TRAVELERS is stating that STOLZ did not provide adequate responses to specific
interrogatories, it should, at least, state the interrogatory and how, with specificity, STOLZ did

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJIM-KIN
Response to Motion to Enforce 6

 

 
oC Oo ND A HRW YO

Ny NY NY NYY NY KN PN KH RO He wR] Ree ee ea ea a ig a
Oo ND OO PP WY YY FH DO MW ID DB WN BP WW WB YH |

Case 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 7 of 12

not adequately respond. TRAVELERS requests the extreme sanction of dismissing this action
or certain claims but cannot bother to provide details regarding the alleged deficiencies. This
is unfair to STOLZ and contrary to standard motion practice.

1. Interrogatory Responses

Interrogatory number 1 asked STOLZ to “Identify the address(es) of the property that
YOU have resided at since January 1, 2013 to the PRESENT.” (Supplemental Responses to
Interrogatories served July 5, 2019, concurrently filed herewith as Exhibit O). In response,
STOLZ identified the addresses. There was no argument to the contrary put forth by
TRAVELERS.

Interrogatory number 2 asked STOLZ to “State with specificity the amount of time,
including but not limited to the number of days per month, YOU have resided at each property
identified in response to Interrogatory Number | from January 1, 2013 to the PRESENT.”
(Supplemental Responses to Interrogatories served July 5, 2019, concurrently filed herewith as
Exhibit O). In response, STOLZ provided an estimate, to the best of his ability, of 15 days per
month at the subject property. He specified that he has not resided there since 2017. STOLZ
provided as much detail as he could in regard to the other two properties listed. Specifically, for
the property lobated at 1 Toscana Way, he stated: “I do not consider this my primary residence;
however, I have occasionally occupied this property since 2017, Despite a diligent search, I do
not have any records which would help me provide a more accurate estimate of time at this
particular locations. “ STOLZ further stated, for the property located at 25 San Marino Circle:
I have occasionally occupied this property since 2017. Since 2017, my occupancy of this
property has increased because of my inability to reside at 3369 Patterson Way, El Dorado Hills,
California 95762. Despite a diligent search, I do not have any records which would help me
provide a more accurate estimate of time at this particular location.”

STOLZ even provided details, which he was not required to do, about why he does not
have further information: “Despite a diligent search, I do not have any records which would help
me provide a more accurate estimate of time at the above-mentioned locations. My cell phone

billing statements do not indicate my location in relation to cell phone calls I make or receive.

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KIN
Response to Motion to Enforce 7

 

 
Co ONY NHN OO BP Ww YY eH

NO NO NO KN NO KD NO DR DR mm i et
Oo NN nO FPF WY NY —|- DW CO MO AI DR A BP WH BO KF |]

base 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 8 of 12

I do not keep track of my location on my cell phone. I do not keep a permanent personal or
buisness calendar. I generally keep track of appointments and events via notes made on notepads
and then discard said notepads once the appointment or event has occurred or the note is no
longer needed.” STOLZ provided more detailed responses than were required, in an effort to
clarify his answers.

In hindsight, it may be easy to question how STOLZ does not have detailed records of
where he was staying and when, but an individual does not anticipate having to explain his daily
travels to a court in this way. Further, STOLZ could not have anticipated the severe loss that he
would suffer. Additionally, STOLZ cannot, and should not, be punished with the severe
sanction of dismissal simply because he does not know the answer to a question. He tried his
best to answer the interrogatories, even providing information beyond what was sought, but he
simply does not have exact days that he stayed at the properties. He has produced phone records,
water bills, gas and electric bills, and gas receipts, all of which relate to this interrogatory.

TRAVELERS claims the days that STOLZ stayed at the properties are important for
TRAVELERS determination of whether or not the insured home was his residence. STOLZ
insists that he has provided the best answers he can. With that being said, if he has already
provided that he spends half his time at the subject property, then why is it relevant how he split
up the remaining 15 days per month? STOLZ has stated he resided at all three properties. If he
spends half his time at the subject property and splits the remaining half between two properties,
does this not allow TRAVELERS to determine whether he resided at the subject property or not?
Further, there is no “primary” residence requirement under the applicable policy. TRAVELERS
cannot even demonstrate why further information is needed.

TRAVELERS also appears to contend that STOLZ failed to adequately respond to
Interrogatory Number 3. It is entirely unclear what further information TRAVELERS would
like. TRAVELERS requested the amount of time STOLZ stayed at the subject property.
STOLZ provided TRAVELERS with the amount of time he stayed at the subject property. What
else is STOLZ supposed to supply? If TRAVELERS seeks information beyond what it
requested, then this is an inadequacy in TRAVELERS’ Interrogatories, not in STOLZ’

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KIN
Response to Motion to Enforce 8

 

 
o ON Dn On BR WHY PO =

NH NY NHN NY NY DY DY NR Rm i ei ea ea ea ea
oO NN UO FF WH YH KF BD CO OH ITD mA BP WW BO KF |

Case 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 9 of 12

responses. (Supplemental Responses to Interrogatories served July 5, 2019, concurrently filed
herewith as Exhibit O).
2. Request For Production Of Documents

TRAVELERS points to STOLZ’ response to Request for Production Number 4 as being
deficient. The request sought “Any and all DOCUMENTS EVIDENCING YOUR business or
personal trips taken from January 1, 2015 to the present, including but not limited to
DOCUMENTS related to airline tickets, any form of transportation, hotel receipts, and/or other
housing.” (Supplemental Responses to Interrogatories served July 5, 2019, concurrently filed
herewith as Exhibit P). STOLZ provided that “Despite a diligent search, I do not have any
records which would help me provide a more accurate estimate of business and personal trips
taken from January 1, 2015 to the time of the incident in 2017.” (Supplemental Responses to
Interrogatories served July 5, 2019, concurrently filed herewith as Exhibit P). STOLZ further
detailed the reasons that he does not have records, stating: “Despite a diligent search, I do not
have any records which would help me provide a more accurate estimate of business and
personal trips taken from January 1, 2015 to the time of the incident in 2017. My cell phone
billing statements do not indicate my location in relation to cell phone calls I make or receive.
I do not keep track of my location on my cell phone. I do not keep a personal or business
calendar. | generally keep track of appointments and events via notes made on scraps of paper
and then throw said notes away once the appointments or event has occurred or the note is no
longer needed. I am in the process of locating and copying receipts which I will produce in
response to this request.”

This was done in order to further assist TRAVELERS. Again, if STOLZ does not have
further documentation then he cannot, obviously, produce further documentation. Whether or
not TRAVELERS likes this fact is entirely immaterial and irrelevant.

In its motion, TRAVELERS states “Request for Production 8 sought documents regarding
damages, which would include loss of use, and Request for Production 11 specifically sought
documents for additional living expenses. Plaintiff Stolz responded that while he was making

a claim for loss of use and for additional living expense, he had no documents.” (TRAVELERS

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJIM-KJIN
Response to Motion to Enforce 9

 

 
So Oo SN DH OH BR WD NO Re

NO NY NY NY DY DY NY DD Re ei i a a a
“ao YD NH FPF WN KF§ DO Dn DA WNW BR WD YY KS |

 

| ose 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 10 of 12

Second Motion to Enforce Order, pg. 5, In 15-18). This appears to be an erroron TRAVELERS
part, as Request for Production Number 8 does not ask for documents relating to loss of use, it
asks for documents relating to attorneys fees damages.

If TRAVELERS intended to inquire into documents related to STOLZ claims for loss of
use, STOLZ has explicitly stated his position numerous times in letters to opposing counsel.
TRAVELERS denied STOLZ coverage so STOLZ did not expend money in this regard. If
TRAVELERS had allowed use under this section, STOLZ would have sought the policy limits
and not be forced to reside at his other properties. As a result, STOLZ is seeking the policy
limits and money that he would have been granted if not for the bad-faith denial of
TRAVELERS. Mr. Hamilton has explained this position numerous times to TRAVELERS.

In regard to Request for Production Number 11, STOLZ stated, “I have no responsive
documents in my possession, custody or control.” TRAVELERS has failed to state how this
response is insufficient. STOLZ does not have responsive documents in his possession, custody
or control, and he stated as much. TRAVELERS has not supplied any law stating that not
possessing documents requested in discovery is punishable under the present motion and STOLZ
is not aware of any such law. A perceived lack of evidence does not warrant sanctioning STOLZ
or finding that he violated a discovery order. He simply cannot produce documents that he does
not have. STOLZ has explained this numerous times to TRAVELERS, yet they insist in
bringing the instant motion.

3. Efforts to Supplement

In an effort to move past the present discovery disputes, STOLZ has supplied
TRAVELERS with gas bills, electric bills, water bills and gas receipts. (Declaration of Edward
Royce Stolz, II). STOLZ, since retaining counsel, has gone above and beyond to cooperate with
TRAVELERS. It is important to remember that STOLZ is the one who suffered a loss and was
the one who has incurred substantial damages, yet TRAVELERS insists in harassing him with
motions of this kind, demanding documents and information STOLZ does not have.

If TRAVELERS feels that STOLZ lacks evidence in regard to his claims, then
TRAVELERS should address such perceived deficiencies, but not through a motion attacking

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KJIN
Response to Motion to Enforce 10

 
oOo CO SN HD UT FB YW NHN ee

NHN NY NN NY NY NY NY DN RO Re me wm ee ea ea a el
Qo yA Hn UV FF YW NY KF DO OH IY DR WN BP WH HH HF |

 

| ose 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 11 of 12

STOLZ’ discovery responses. He has made every effort to supplement his responses.
(Declaration of Edward Royce Stolz, II).

Thus, while this discovery matter has taken over six (6) months to resolve, the facts
demonstrate that STOLZ and his new counsel of record have acted in good faith to try to resolve
these issues. Again, it should be noted that this entire dispute began and rose to the level of a
motion to compel during the time that STOLZ was represented by prior counsel.

B. THIS COURT SHOULD DECLINE TO IMPOSE MONETARY OR

OTHER SANCTIONS.

STOLZ respectfully requests that this Court decline to impose sanctions, whether
monetary, evidentiary or terminating sanctions, against him. As the record above demonstrates,
this matter began with discovery responses containing mere boilerplate objections issued by
STOLZ’ former counsel. After STOLZ’ counsel withdrew in the middle of a discovery dispute,
STOLZ endeavored, in good faith, to meet and confer and provide further responses. He served
responses and then met and conferred further. Ultimately, he retained new counsel so that he
could continue litigating his claims. Upon retaining new counsel, STOLZ provided complete
and full supplemental responses twice, producing hundreds of additional documents.
(Declaration of Ben-Thomas Hamilton).

As set forth in the accompanying Declaration of Ben-Thomas Hamilton, STOLZ has been
placed at a significant disadvantage in this case by prior counsel. To now punish STOLZ, who
has now fully responded to discovery requests, by imposing sanctions against him would simply
be unfair and contrary to the interests of justice. To this end, STOLZ respectfully requests that
this deny TRAVLERS’ second motion to enforce this Court’s order.

///
///
///
///
///
///

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KJIN
Response to Motion to Enforce 11

 
So Oo SY DH MH BP WO HNO

NY NY NY NY NY DY KN DR Rm; a ea ea ea ea ea a i
ont DN FF YW NY F& CD CO Oe HI DWN BB WH BB HO

pase 2:18-cv-01923-KJM-KJN Document 106 Filed 08/22/19 Page 12 of 12

VI. CONCLUSION
Given the foregoing, STOLZ respectfully requests that this Court deny TRAVELERS’
motion and decline to impose any sanctions.

Dated: August 22, 2019 HAMILTON & ASSOCIATES, APC

/s/ Ben-Thomas Hamilton

 

Ben-Thomas Hamilton, Attorneys for
Plaintiff EDWARD ROYCE STOLZ, II

K:\Clients\Stolz\Travelers\Pleadings\Motion to Enforce Order II\Opposition.wpd

 

Stolz v. Travelers, et al. Case No. 2:18-CV-01923-KJM-KIN
Response to Motion to Enforce 12

 

 
